Citation Nr: 9919445	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  94-21 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Whether the veteran has submitted new and material evidence 
in order to reopen his claim of entitlement to service 
connection for impaired visual acuity of the left eye.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to March 
1971.

In March 1986, the RO denied the veteran's claim of 
entitlement to service connection for blindness of the left 
eye.  He did not appeal that decision within one year and, as 
result, that decision became final.  See 38 C.F.R. § 19.129 
(1986).  

The matter currently under consideration comes to the Board 
of Veterans' Appeals (Board) on appeal from an April 1993 
rating decision by the RO that denied his petition to reopen 
this previously adjudicated claim.


REMAND

As part of the veteran's appeal, he had a hearing in 
September 1996 before a member of the Board sitting at the RO 
(Travel Board hearing).  The Board member who conducted that 
hearing is no longer with the Board.  Thus, the Board sent 
the veteran a letter in June 1999, asking him if he wanted 
another Board hearing.  The veteran indicated that he wanted 
to attend a hearing before a member of the Board at the 
regional office. 

As the veteran indicated that he wanted another Travel Board 
hearing, this case is REMANDED to the RO for the following 
action:

The RO should schedule, at the first 
convenient opportunity, a hearing for the 
veteran and any witnesses before a member 
of the Board traveling to the RO for the 
purpose of conducting such hearings.  

After the hearing has been held, the case should be returned 
directly to the Board for further consideration.  No further 
action on the part of the RO is required with respect to the 
issue on appeal.  The RO need not readjudicate the claim, and 
a Supplemental Statement of the Case need not be issued. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









